                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                     8:18CR351

       vs.
                                                                        ORDER
VALENTIN YEPEZ,

                       Defendant.


       This matter is before the court on Defendant's MOTION FOR EXTENSION OF TIME
TO FILE PRETRIAL MOTIONS [17]. For good cause shown, I find that the motion should be
granted. Defendant will be given an approximate 10-day extension. Pretrial Motions shall be
filed by February 7, 2019.


       IT IS ORDERED:
       1.      Defendant's MOTION FOR EXTENSION OF TIME TO FILE PRETRIAL
MOTIONS [17] is granted. Pretrial motions shall be filed on or before February 7, 2019.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between January 28, 2019, and February 7, 2019,
shall be deemed excludable time in any computation of time under the requirement of the Speedy
Trial Act for the reason defendant's counsel required additional time to adequately prepare the
case, taking into consideration due diligence of counsel, and the novelty and complexity of this
case. The failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(7)(A) & (B).


       Dated this 28th day of January, 2019.

                                                     BY THE COURT:

                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge
